MEMORANDUM **
Florencio de Leon Rodas, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Rodas does not raise any arguments in his opening brief regarding the BIA’s dis-positive determination that his asylum claim was time-barred, nor does he challenge the denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not supported by argument are deemed waived).
Substantial evidence supports the BIA’s denial of withholding of removal because he failed to establish past persecution or a clear probability of future persecution in Guatemala on account of a protected ground. See Elias-Zacarias, 502 U.S. at 481-82, 112 S.Ct. 812 (attempted recruitment by guerillas, without more, is insufficient to compel a finding of persecution on account of political opinion).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.